Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered August 10, 1992, convicting defendant upon his plea of guilty of the crime of assault in the second degree.
Defendant’s only contention on this appeal is that the sentence of 2 to 6 years’ imprisonment that he received upon his conviction is harsh and excessive. Defendant was allowed to plead guilty to one count of assault in the second degree in full satisfaction of a four-count indictment. Further, he pleaded guilty knowing that he would receive the sentence ultimately imposed, which is not the harshest possible. In light of these facts, and given defendant’s criminal record, we find no basis to disturb the sentence imposed by County Court *1003(see, People v Gonzalez, 178 AD2d 850, lv denied 79 NY2d 948; People v Palmer, 143 AD2d 469, lv denied 73 NY2d 858).
Weiss, P. J., Mikoll, Yesawich Jr., Crew III and Casey, JJ., concur. Ordered that the judgment is affirmed.